[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             November 30, 2007
                             No. 07-10492                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 06-20157-CR-ASG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                  versus


TRINIDAD QUINTINO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (November 30, 2007)

Before EDMONDSON, Chief Judge, DUBINA and PRYOR, Circuit Judges

PER CURIAM:
      David Joffe, appointed counsel for Trinidad Quintino in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Quintino’s convictions and

sentences are AFFIRMED.




                                          2